 Case 2:21-cv-00068-NT Document 26 Filed 09/13/21 Page 1 of 5               PageID #: 122




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


PAUL BLAIS,                               )
                                          )
       Plaintiff                          )
                                          )
v.                                        )      2:21-cv-00068-NT
                                          )
ST. MARY’S HEALTH SYSTEMS,                )
et al.,                                   )
                                          )
       Defendants                         )

                   ORDER ON MOTION FOR RECONSIDERATION

       Defendants ask the Court to reconsider its order on Plaintiff’s motion for a limited

protective order. (Motion for Reconsideration, ECF No. 23.) Through his motion, Plaintiff

requested an order that would allow him to defer the production of recorded interviews of

certain witnesses until after the depositions of the witnesses. (Motion, ECF No. 16.) The

Court granted Plaintiff’s motion citing the lack of opposition to the motion and relevant

legal authority in this District.    (Order, ECF No. 22.)       Defendants maintain that

reconsideration is appropriate because although they oppose the motion, they mistakenly

did not file an opposition to the motion by the deadline established by the Court.

       After consideration of the parties’ arguments, the Court grants the motion for

reconsideration to the extent Defendants ask the Court to assess the merits of Defendants’

opposition to Plaintiff’s motion. Following consideration of the Defendants’ argument, the

Court declines to vacate or modify its prior order granting Plaintiff’s motion.
 Case 2:21-cv-00068-NT Document 26 Filed 09/13/21 Page 2 of 5                  PageID #: 123




                                         DISCUSSION

       Plaintiff alleges that Defendants retaliated against him in his employment after he

observed and reported certain practices that he believed to be contrary to federal regulations

and that placed patient and employee safety at risk. Plaintiff asserts that due to a concern

that his report might result in retaliation and litigation, he recorded conversations with four

managers employed by Defendants without the knowledge of the managers. Plaintiff asks

the Court to permit him to delay production of the recordings until after the managers’

depositions.

       After Plaintiff filed his motion for a protective order on July 30, 2021, in accordance

with District of Maine Local Rule 7(b), the Court established an opposition deadline of

August 13, 2021, rather than the 21-day response period provided by Local Rule 7.

According to Defendants’ reconsideration filing, Defendants inadvertently failed to note

the modified deadline. Defendants included a response to the motion for protective order

with their motion for reconsideration, which was filed two days after the Court granted the

motion for protective order and on the day Defendants’ response would have been due

under the Local Rule had the Court not established a different deadline.

       The parties disagree as to the standard the Court should apply to the motion for

reconsideration. Regardless of the standard, fundamentally, “[a] motion for reconsideration

is not a vehicle to force the court to think twice; it is not an opportunity for the losing party

simply to press his unsuccessful arguments a second time in the hope that, by repetition,

the court will see it that way. Int’l Ass’n of Machinists & Aerospace Workers v. Verso

Corp., 121 F. Supp. 3d 201, 217 (D. Me. 2015) (internal quotation marks and citations

                                                2
 Case 2:21-cv-00068-NT Document 26 Filed 09/13/21 Page 3 of 5                PageID #: 124




omitted). Here, while the Court cited relevant authority in this District to support its

decision, because Defendants did not file an opposition to the motion by the deadline, the

Court did not consider Defendants’ arguments. Defendant’s motion, therefore, is not an

attempt to reassert arguments that were previously made and rejected. The issue is whether

counsel’s inadvertence should preclude consideration of Defendants’ arguments.

       While the Court considers enforcement of filing deadlines established by the Court

and by court rules to be important to the administration of justice, the Court must balance

the enforcement of a deadline with the preference to decide the relevant issues on the merits

and the recognition that on occasion, well-intentioned, conscientious parties might

inadvertently miss a deadline. In this case, the record lacks any evidence to suggest that

Defendants’ failure to file a response by the deadline established by the Court was the result

of Defendants’ intention to consent to the protective order or Defendants’ disregard of the

legal process or the rules that govern the process. To the contrary, when Defendants

realized the deadline had passed and the Court had granted the motion, Defendants

promptly moved for reconsideration and filed their opposition to the motion. Furthermore,

the Court discerns no prejudice to Plaintiff if the Court considers the merits of Defendants’

opposition to the motion. The Court, therefore, will consider the merits of Plaintiff’s

motion and Defendants’ opposition to the motion.

       A party upon whom discovery is served may move for a protective order under

certain circumstances. Fed. R. Civ. P. 26(c). Rule 26 authorizes a court, “for good cause,”

to “issue an order to protect a party or person [upon whom discovery is served] from

annoyance, embarrassment, oppression, or undue expense.” Id. In addition, under Federal

                                              3
 Case 2:21-cv-00068-NT Document 26 Filed 09/13/21 Page 4 of 5              PageID #: 125




Rule of Civil Procedure 45, a court must quash or modify a subpoena if the subpoena

“subjects a person to undue burden.” Fed. R. Civ. P. 45(d)(3)(A)(iv); Heidelberg Americas,

Inc. v. Tokyo Kikai Seisakusho, Ltd., 333 F.3d 38, 41 (1st Cir. 2003). Plaintiff contends a

protective order is appropriate to “protect the impeachment value” of the recordings.

Defendants argue the recordings are substantive evidence and maintain that pertinent legal

authority supports the production of the recordings without delay.

       The authority in this District, however, does not support Defendants’ argument, and

Defendants’ attempt to distinguish the relevant decisions in this District is unpersuasive.

In three similar circumstances (i.e., whether prior statements must be produced before a

witness’ deposition in an employment retaliation case), the District concluded that a delay

of the production was appropriate. See Manske v UPS Cartage Services, Inc, 789 F. Supp.

2d 213 (D. Me. 2011); Jewell v. Lincare, No. 1:11-cv-00195-NT (D. Me. Dec. 14, 2011);

Gerber v. Down East Community Hospital, et al., No. 1:09-cv-00351-JAW (D. Me. March

1, 2010).   The Court’s assessment in Manske is instructive and sound. In Manske, the

Court found that “[p]reserving the impeachment value of prior statements is good cause

for a limited protective order” and that “[c]ourts have widely determined that production

until after depositions is the preferred solution when evidence could potentially have both

substantive and impeachment value.” 789 F. Supp. 2d at 217.

       The Court does not have the recordings to review, but the Court can reasonably

conclude that the recordings include potential substantive and impeachment evidence.

Consistent with the reasoning in prior cases in this District, the limited protective order

requested by Plaintiff is warranted.

                                             4
 Case 2:21-cv-00068-NT Document 26 Filed 09/13/21 Page 5 of 5               PageID #: 126




                                      CONCLUSION

       Based on the foregoing analysis, the Court grants in part the motion for

reconsideration. The Court grants the motion to the extent Defendants ask the Court to

consider their argument in opposition to Plaintiff’s motion for a limited protective order.

Upon consideration of the Defendants’ argument, the Court declines to vacate or modify

its prior order granting Plaintiff’s motion. Within two days of the deposition of each

witness, Plaintiff shall produce the recorded conversation between Plaintiff and the witness.

                                            NOTICE

      Any objections to this Order shall be filed in accordance with Federal Rule of Civil
Procedure 72.

                                          /s/ John C. Nivison
                                          U.S. Magistrate Judge

Dated this 13th of September, 2021.




                                             5
